Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed on 12/15/2020, claims 1-16 have been amended, and claims 17-20 are cancelled. Claims 1-16 are pending and under examination.
Response to Arguments
Examiner acknowledged the Applicant’s statement: “Applicants hereby confirm that there is no intent to trigger the features of 35 USC 112(f) in any of the claimed language.”1 It is kindly reminded that If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. In particular, Applicant requested reconsideration “particularly given the extensive clarifying claim amendments presented herein.”2 Examiner reconsidered the amendment carefully and thoroughly and determined that the claims are directed to non-patentable subject matter. Examiner first appreciates the Applicant’s clarification with amendment. However, given that Applicant merely uses well-known technologies3 or generic computer for competency assessment does not considered practical application. See more detail in the infra 101 rejections. Examiner encourages Applicant to initiate an interview for further clarification. 
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processing device” in claim 9.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this amendment, Applicant removed the “assessing …” step. Instead, claim 1 recites the limitation "the assessment of how the user performed in the completed training scenario presented within the AR space" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. It is acknowledge that claim 1 recites “an assessment of how the user performed in the completed training scenario presented within the AR space” in lines 16-17. However, the limitation recited as a 
Furthermore, claim 4 recites the limitation “the assessment of how the user performed in the completed training scenario presented within the AR space comprises determining whether each user action or group of user actions was correct or incorrect.” It is unclear how the noun, i.e. the assessment, can comprises a step, i.e. determining. For similar reasons, claims 5, 6 and 12-15 are rejected as well.
 Claim 8 recites “a user” in line 3. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “a user” in claim 1, or another new “user”. For similar reasons, claim 16 is rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[STEP 1] The claim 1 recites at least one step or act. Claim 9 recites a tangible product, i.e. apparatus. Thus, the claim is to a process or a product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 1 and 9 recite(s) receiving one or more records describing the completed training scenario and the user's performance in the completed training scenario, the one or more records including: commands given by the user during the completed training scenario that was presented in the space; data describing the space used in the completed training scenario; data 
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” or “augmented reality space,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses “mentally receiving training related information, analyzing trainee’s action, and thinking about evaluating the actions”
Alternatively, The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “computer” or “AR space,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses assessing trainee’s actions.
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “computer” or “augmented reality space”.
 steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The “augmented reality space” in the aforementioned steps is recited at a high-level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment or how to generally linking the use of the aforementioned concept to a particular technological environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Claim(s) 2-8, and 10-16 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of a kiosk with an “file format” [claims 2 and 10], “system software” [claims 6 and 14], and “learning management system” [claims 7, 8, 15 and 16], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The mere recitation of “system software” or “learning management system” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). Regarding the “file format”, the Applicant’s specification provides that the elements are well-known as well. In particular, the data storage with general file type, i.e. txt, is each functional generic computer components that perform the generic functions of displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (U.S. Patent Application Publication 2014/0272837).
Regarding claims 1 and 9, Becker discloses a method and apparatus for tracking and assessing performance of a user in responding to a completed training scenario presented within an augmented reality (AR) space generated by a computer using historical data referencing a previous event that was replicated in the completed training scenario (Abstract and “Augmented Reality Mode” 252 in FIG. 14), the method comprising: 
the computer receiving one or more records describing the completed training scenario and the user's performance in the completed training scenario, the one or more records including: commands 
the computer analyzing the user actions based on the one or more records in order to provide an assessment of how the user performed in the completed training scenario presented within the AR space (282 in FIG. 16; ¶0079: “The welding training software 244 may integrate the first and second sets of welding training data into a chart to enable a visual comparison of the first set of welding training data with the second set of welding training data (block 282).”); and 
the computer outputting the assessment assessing the user actions based on the analysis of how the user performed in the completed training scenario presented within the AR space (284 in FIG. 16; ¶0079: “The welding training software 244 may provide the chart to a display device (e.g., the display 32) (block 284).”).

Regarding claims 2 and 10, Becker further discloses that the one or more records have a portable file format (¶0039 teaches the data communication via network, suggesting the records have the portable file format: “Furthermore, a network device 36 is coupled to the computer 18 to enable the computer 18 to communicate with other devices connected to the Internet or another network 38 (e.g., for providing test results to another device and/or for receiving test results from another device).”)

Regarding claims 3 and 11, Becker further discloses that the commands correspond to at least one of: one or more gestures made by the user during the completed training scenario; one or more voice commands or voice annotations spoken by the user during the completed training scenario; one or more textual messages provided by the user during the completed training scenario; and one or more pointing actions taken by the user during the completed training scenario (¶0076: “The welding training software 244 may receive signals from an audio input 254.  The audio input 254 may be configured to enable a welding operator to operate the welding training software 244 using audible commands (e.g., voice activation).”).

Regarding claims 4 and 12, Becker further discloses that the assessment of how the user performed in the completed training scenario presented within the AR space comprises determining whether each user action or group of user actions was correct or incorrect (¶0081: “welding training assignments may be compared to one another for analysis, instruction, certification, and/or training purposes.  As illustrated, the welding training assignments may be compared to one another using one of any number of criteria”).

Regarding claims 5 and 13, Becker further discloses that the assessment of how the user performed in the completed training scenario presented within the AR space comprises using a set of validation rules, where different sets of validation rules are used to analyze different user actions or groups of user actions (¶0081: “using one of any number of criteria, such as a total score, a work angle, a travel angle, a travel speed, a contact to work distance, a proximity, a mode (e.g., live-arc mode, simulation mode, etc.), a completion status (e.g., complete, incomplete, partially complete, etc.), a joint 

Regarding claims 6 and 15, Becker further discloses that the assessment of how the user performed in the completed training scenario presented within the AR space comprises using feedback from system software configured to manage an industrial process, the feedback used to verify whether an expected or desired outcome was achieved by a user (¶0082: “For example, the chart 305 illustrates a score 306 of a welding operator compared to a score 308 (e.g., average, median, or some other score) of a class for a first assignment.”).

Regarding claim 7, Becker further discloses that outputting the assessment of how the user performed in the completed training scenario presented within the AR space to a learning management system (284 in FIG. 16; ¶0079: “The welding training software 244 may provide the chart to a display device (e.g., the display 32) (block 284).”).

Regarding claims 8 and 16, Becker further discloses that outputting the assessment of how the user performed in the completed training scenario presented within the AR space to an analytics engine; analyzing the assessment and past historical performance of a user with the analytics engine to identify recommended training for the user; and outputting an identification of the recommended training to a learning management system (¶0081: “welding training assignments may be compared to one another for analysis, instruction, certification, and/or training purposes.”).

Regarding claim 14, Becker further discloses that the assessment of how the user performed during the completed training scenario presented within the AR space comprises using a set of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 12/15/2020, p. 7.
        2 Applicant Response filed 12/15/2020, p. 7.
        3 For example, Spec. ¶0026 describes “The action validator 128 can also receive and use feedback from system software 132, which generally denotes software used to control one or more industrial processes (such as EXPERION software from HONEYWELL INTERNATIONAL”